Exhibit 10.1

 

This AGREEMENT, dated as of October 22, 2012 (the “Agreement”), is by and among
Forest Oil Corporation, a New York corporation (the “Company”), and the other
entities and persons signatory hereto (collectively, the “Investors”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) intends, as soon as
reasonably practicable but in no event later than October 23, 2012, to appoint
Richard J. Carty as a director, with a term expiring in 2013;

 

WHEREAS, at the Company’s 2013 annual meeting of shareholders, the Board intends
to nominate Mr. Carty for election as a member of the Board with a term expiring
at the Company’s 2016 annual meeting of shareholders, and recommend that the
shareholders of the Company vote to elect him as a director of the Company;

 

WHEREAS, the Investors economically own (as defined below) the interests in the
common stock, $0.10 par value, of the Company (the “Common Stock”) set forth on
Schedule A of this Agreement; and

 

WHEREAS, the Investors support the election of Mr. Carty to the Board.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

REPRESENTATIONS

 

Section 1.1.            Authority; Binding Agreement.  (a)  The Company hereby
represents that this Agreement and the performance by the Company of its
obligations hereunder (i) has been duly authorized, executed and delivered by
it, and is a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, (ii) does not require the approval of
the shareholders of the Company and (iii) does not and will not violate any law,
any order of any court or other agency of government, the Certificate of
Incorporation of the Company, as amended, or the Bylaws of the Company, as
amended and restated, or any stock exchange rule or regulation, or any provision
of any indenture, agreement or other instrument to which the Company or any of
its properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
indenture, agreement or other instrument, or result in the creation or
imposition of, or give rise to, any lien, charge, restriction, claim,
encumbrance or adverse penalty of any nature whatsoever pursuant to any such
indenture, agreement or other instrument.

 

(b)           Each of the Investors represents and warrants that this Agreement
and the performance by such Investor of its obligations hereunder (i) has been
duly authorized, executed and delivered by such Investor, and is a valid and
binding obligation of such Investor, enforceable against such Investor in
accordance with its terms, (ii) does not require approval by any owners or
holders of any equity interest in such Investor (except as has already been
obtained) and (iii) does not and will not violate any law, any order of any
court or other agency of government, the charter or other organizational
documents of such Investor, as amended, or any provision of any agreement or
other instrument to which such Investor or any of its properties or assets is
bound, or conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any

 

--------------------------------------------------------------------------------


 

such agreement or other instrument, or result in the creation or imposition of,
or give rise to, any lien, charge, restriction, claim, encumbrance or adverse
penalty of any nature whatsoever pursuant to any such agreement or instrument.

 

Section 1.2.            Interests in Common Stock.  The Investors hereby
represent and warrant that, as of the date hereof, they and their Affiliates (as
such term is hereinafter defined) are, collectively, the “economic owners” (as
such term is hereinafter defined) of such number of shares of Common Stock (the
“Shares”) as are accurately and completely set forth (including, without
limitation, as to the form of ownership) on Schedule A, and none of the
Investors or any of their Affiliates economically own any other securities of
the Company.  Upon written request by the Company during the Standstill Period
(as such term is hereinafter defined), as authorized by the Board, West Face
Capital Inc., on its own behalf and on behalf of the other Investors, shall
within three days following a written request therefor provide written
certification to the Company that they and their Affiliates do not, and have not
since the date hereof, in the aggregate, economically own more than the
Ownership Cap (as such term is hereinafter defined).  None of the Investors or
any of their Affiliates beneficially own, or have any rights, options or
agreements to acquire, any debt securities of the Company.

 

Section 1.3.            Defined Terms.  For purposes of this Agreement:

 

(a)           “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by
the Securities and Exchange Commission (the “SEC”) under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and, with respect to the
Investors, shall include the general partners, directors, officers and managing
members of West Face Capital Inc. and their respective Affiliates.

 

(b)           The terms “beneficial owner” and “beneficially own” have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act.  The terms “economic owner” and “economically own” shall have the same
meanings as “beneficial owner” and “beneficially own,” except that a person will
also be deemed to economically own and to be the economic owner of (i) all
shares of Common Stock which such person has the right to acquire pursuant to
the exercise of any rights in connection with any securities or any agreement,
regardless of when such rights may be exercised and whether they are
conditional, (ii) all shares of Common Stock in which such person has any
economic interest, including, without limitation, pursuant to a cash settled
call option or other derivative security, contract or instrument in any way
related to the price of shares of Common Stock and (iii) all shares of Common
Stock beneficially owned by any member of a group (within the meaning of
Section 13(d)(3) of the Exchange Act) of which such person is a member.

 

(c)           The “Standstill Period” means the period from the date of this
Agreement through the later of:  (i) the day immediately following the date of
the Company’s 2013 annual meeting of shareholders and (ii) the date that is 60
days following the date the Director Designee ceases to serve as a member of the
Board.  Notwithstanding the foregoing, however, the Standstill Period shall
automatically terminate on the date that is 60 days following the date of the
Company’s 2016 annual meeting of shareholders; provided, further, that if the
Director Designee or any Investor shall be in breach of their respective
obligations under this Agreement, the Standstill Period shall not expire before
the day following the annual meeting of shareholders of the last expiring term
to which the Director Designee is elected or appointed.  In addition, the
Standstill

 

2

--------------------------------------------------------------------------------


 

Period shall automatically, and without any further action by the Company or the
Investors, terminate in the event that the Director Designee is not appointed to
the Board on or prior to October 23, 2012.

 

ARTICLE II
COVENANTS

 

Section 2.1.            As promptly as practicable following the date of this
Agreement, but no later than October 23, 2012, the Company shall appoint Richard
J. Carty as a director of the Company with a term expiring at the Company’s 2013
annual meeting (the “Director Designee”); provided, however, that as a condition
to such appointment (A) the Director Designee shall agree to comply with all
policies, codes of conduct and codes of ethics applicable to all of the
Company’s directors, including without limitation the Company’s Corporate
Governance Guidelines and Code of Business Conduct and Ethics for Members of the
Board of Directors, and to provide information regarding such Director Designee
that is required to be disclosed for candidates for directors and directors in a
proxy statement under the federal securities laws or applicable New York Stock
Exchange rules and regulations, information required by the Company’s Corporate
Governance Guidelines and such other information as reasonably requested by the
Company, (B) the Director Designee shall be subject to the same policies as the
other non-management directors of the Company with respect to expense
reimbursement and indemnification , to be effective as of the date that the
Director Designee is elected as a director of the Company and (C) by entering
into this Agreement, the Director Designee (including any replacement) agrees to
resign as a member of the Board effective immediately upon the earliest to occur
of (x) the first date upon which the Investors do not own beneficially and of
record at least 4,137,901 shares of Common Stock and (y) the circumstances
described in the first or second sentence of Section 3.1(b).  For the avoidance
of doubt, the Company may at any time or from time to time increase or decrease
the size of the Board and/or change its composition.

 

Section 2.2.            The Company agrees that during the Standstill Period
(and subject to satisfaction of the conditions described in the proviso to the
first sentence of Section 2.1) the Board will:

 

(a)           at the 2013 annual meeting of shareholders, nominate the Director
Designee (other than in the case of his refusal or inability to serve), together
with the other persons included in the Company’s slate of nominees for election
as director at such 2013 annual meeting, as a director of the Company, with a
term expiring at the Company’s 2016 annual meeting; and

 

(b)           recommend that the shareholders of the Company vote to elect the
Director Designee as a director of the Company at the 2013 annual meeting of
shareholders.

 

Section 2.3.            The Company shall use its reasonable best efforts (which
shall include the solicitation of proxies and otherwise supporting the Director
Designee for election in the manner in which the Company supports its nominees
for director) to ensure that the Director Designee is elected at the 2013 annual
meeting of shareholders.

 

Section 2.4.            Voting Provisions.  During the Standstill Period, the
Investors, together with their respective Affiliates, will cause all shares of
Common Stock for which they have the right to vote to be present for quorum
purposes and to be voted at any meeting of shareholders or at any

 

3

--------------------------------------------------------------------------------


 

adjournments or postponements thereof, (a) in favor of each director nominated
and recommended by the Board for election at any such meeting, and (b) against
any shareholder nominations for director which are not approved and recommended
by the Board for election at any such meeting.

 

Section 2.5.            Director Designee Resignation.

 

(a)           The Director Designee may resign from the Board at any time and
for any reason.

 

(b)           In addition, beginning on the 31st day after the Director Nominee
has been appointed to the Board pursuant to Section 2.1, the Company shall have
the right to request the resignation of the Director Designee and, if such
request is made, the Director Designee shall resign as a member of the Board
effective immediately as of the time of such request; provided that any such
request may be made only if approved by all of the independent and unaffiliated
members of the Board, other than the Director Designee or any former executive
officer of the Company, which request may be made at any time and for any
reason.  In such circumstance, the Standstill Period shall automatically
terminate as of the date that is 60 days following the date of the Director
Designee’s resignation.

 

Section 2.6.            Actions by the Investors.  Each of the Investors agrees
that, during the Standstill Period, neither it nor any of its Affiliates will,
unless specifically requested or authorized in writing by a resolution of the
Board, directly or indirectly:

 

(a)           purchase or cause to be purchased or otherwise acquire or agree to
acquire economic ownership of (i) any Common Stock, if in any such case,
immediately after the taking of such action the Investors, together with their
respective Affiliates, would, in the aggregate, economically own more than 8% of
the fully diluted outstanding shares of Common Stock (the “Ownership Cap”), or
(ii) any other securities issued by the Company;

 

(b)           form, join in or in any other way participate in a “partnership,
limited partnership, syndicate or other group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to the Common Stock or deposit
any shares of Common Stock in a voting trust or similar arrangement or subject
any shares of Common Stock to any voting agreement or pooling arrangement, or
grant any proxy with respect to any shares of Common Stock (other than to a
designated representative of the Company pursuant to a proxy solicitation on
behalf of the Board), other than solely with other Investors or one or more
Affiliates of an Investor with respect to the Shares or to the extent such a
group may be deemed to result with the Company or any of its Affiliates as a
result of this Agreement;

 

(c)           solicit proxies or written consents of shareholders, or conduct
any binding or nonbinding referendum with respect to Common Stock, or make, or
in any way participate in, any “solicitation” of any “proxy” within the meaning
of Rule 14a-1 promulgated by the SEC under the Exchange Act (but without regard
to the exclusion set forth in Rule 14a-1(l)(2)(iv) from the definition of
“solicitation”) to vote any shares of Common Stock with respect to any matter,
or become a participant in any contested solicitation for the election of
directors with respect to the Company (as such terms are defined or used in the
Exchange Act and the Rules promulgated thereunder), other than a solicitation or
action as a participant in support of the voting obligations of the Investors
and their Affiliates pursuant to Section 2.4;

 

4

--------------------------------------------------------------------------------


 

(d)           seek to call, or to request the call of, or call a special meeting
of the shareholders of the Company, or seek to make, or make, a shareholder
proposal (whether pursuant to Rule 14a-8 under the Exchange Act or otherwise) at
any meeting of the shareholders of the Company, or make a request for a list of
the Company’s shareholders, or seek election to the Board, seek to place a
representative on the Board or seek the removal of any director from the Board,
or otherwise acting alone, or in concert with others, seek to control or
influence the governance or policies of the Company;

 

(e)           effect or seek to effect (including, without limitation, by
entering into any discussions, negotiations, agreements or understandings,
whether or not legally enforceable, with any third person), offer or propose
(whether publicly or otherwise) to effect, or cause, or in any way assist or
facilitate any other person to effect or seek, offer or propose (whether
publicly or otherwise) to effect, (i) any acquisition of any securities (or
economic ownership thereof), or any material assets or businesses, of the
Company or any of its subsidiaries (other than a purchase of shares of Common
Stock by the Investors or their Affiliates which would be permitted under
paragraph (a) of this Section 2.6), (ii) any tender offer or exchange offer,
merger, acquisition, share exchange or other business combination involving the
Company or any of its subsidiaries, or (iii) any recapitalization,
restructuring, liquidation, disposition, dissolution or other extraordinary
transaction with respect to the Company or any of its subsidiaries or any
material portion of its or their businesses;

 

(f)            publicly disclose, or cause or facilitate the public disclosure
(including without limitation the filing of any document or report with the SEC
or any other governmental agency or any disclosure to any journalist, member of
the media or securities analyst) of any intent, purpose, plan or proposal to
obtain any waiver or amendment of, or consent under, any of the provisions of
Section 2.4 or Section 2.6, or otherwise (i) seek in any manner to obtain any
waiver or amendment of, or consent under, any provision of this Agreement or
(ii) bring any action or otherwise act to contest the validity of Section 2.4 or
Section 2.6 or seek a release from the restrictions or obligations contained in
Section 2.4 or Section 2.6;

 

(g)           make or issue or cause to be made or issued any public disclosure,
announcement or statement (including without limitation the filing of any
document or report with the SEC or any other governmental agency or any
disclosure to any journalist, member of the media or securities analyst) (i) in
support of any solicitation described in paragraph (c) above (other than
solicitations on behalf of, or approved by, the Board), (ii) in support of any
matter described in paragraph (d) above or (iii) concerning any potential matter
described in paragraph (e) above; or

 

(h)           enter into any discussions, negotiations, agreements or
understandings with any Person with respect to the foregoing or advise, assist,
encourage, support or seek to persuade others to take any action with respect to
any of the foregoing.

 

Notwithstanding the foregoing, nothing in this Section 2.6 shall restrict the
Director Designee from, in his or her capacity as a member of the Board or any
committees thereof, voting in Board and committee meetings as he or she believes
to be in the best interest of the Company or expressing or advocating for his or
her views during Board and committee meetings or in wholly private conversations
with other members of the Board, including with respect to matters referred to
in this Section 2.6, so long as such votes and views are not publicly disclosed
and such votes, expression or advocacy does not cause or facilitate the public
disclosure of such votes or views.

 

5

--------------------------------------------------------------------------------


 

Section 2.7.            Additional Preparations by the Investors.  As of the
date of this Agreement, the Investors do not have any agreements or
understandings, whether or not legally enforceable, concerning the acquisition
of economic ownership of any securities issued by the Company or the governance
or control of the Company.

 

Section 2.8.            Publicity.  (a)  Promptly after the execution of this
Agreement, the Company will issue a press release in the form attached hereto as
Schedule B (the “Press Release”).  Any public statement or comment by the
Company or the Investors, or their respective Affiliates, regarding this
Agreement or the matters addressed herein shall be consistent with the press
release.

 

(b)           During the period the Director Designee is serving on the Board,
neither the Company, on the one hand, nor the Investors, on the other hand,
shall negatively comment about the other party, its strategy, business,
corporate activities, board of directors (or similar governing body) or its
management; provided, however, that (i) the obligations of the Company under
this Section 2.8(b) shall terminate in the event that any Investor fails to
comply with its obligations under this Agreement and (ii) the obligations of the
Investors under this Section 2.8(b) shall terminate in the event that the
Company fails to comply with its obligations under this Agreement.

 

Section 2.9.            Confidentiality Agreement.  The Company hereby agrees
that notwithstanding any policy of the Company, the Director Designee is
permitted to and may provide confidential information to the Investors and their
Affiliates in accordance with the terms of the confidentiality agreement in the
form attached hereto as Schedule C (the “Confidentiality Agreement”).

 

ARTICLE III
OTHER PROVISIONS

 

Section 3.1.            Specific Performance; Remedies.  (a)  Each party hereto
hereby acknowledges and agrees, on behalf of itself and its Affiliates, that
irreparable harm would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties will be entitled
to specific relief hereunder, including, without limitation, an injunction or
injunctions to prevent and enjoin breaches of the provisions of this Agreement
and to enforce specifically the terms and provisions hereof in the United States
District Court for the Southern District of New York or in any New York state
court located in the Borough of Manhattan, in addition to any other remedy to
which they may be entitled at law or in equity.  Any requirements for the
securing or posting of any bond with such remedy are hereby waived.

 

(b)           Notwithstanding any other section in this Agreement and without
limiting any other remedies the Company may have in law or equity, in the event
that the Investors fail to perform or otherwise fulfill their obligations set
forth in this Agreement in any material respect (unless, in the case of any
failure capable of being remedied or fulfilled, the Investors have remedied such
failure or non-fulfillment within ten (10) business days following written
notice from the Company of such failure or non-fulfillment), the Company shall
not be required to perform or fulfill its obligations set forth in this
Agreement and the Director Designee, as the case may be, shall promptly resign
as a member of the Board effective immediately as of such time.

 

(c)           Each party hereto agrees, on behalf of itself and its Affiliates,
that any

 

6

--------------------------------------------------------------------------------


 

actions, suits or proceedings arising out of or relating to this Agreement or
the transactions contemplated hereby will be brought solely and exclusively in
the United States District Court for the Southern District of New York or in any
New York state court located in the Borough of Manhattan (and the parties agree
not to commence any action, suit or proceeding relating thereto except in such
courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 3.3 will be effective service of process for any such action, suit or
proceeding brought against any party in any such court.  Each party, on behalf
of itself and its Affiliates, irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby, in the United States
District Court for the Southern District of New York or in any New York state
court located in the Borough of Manhattan, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an improper or inconvenient forum.

 

Section 3.2.            Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and may
be amended only by an agreement in writing executed by the parties hereto.

 

Section 3.3.            Notices.  All notices, consents, requests, instructions,
approvals and other communications provided for herein and all legal process in
regard hereto shall be in writing and shall be deemed validly given, made or
served, if (a) given by telecopy, when such telecopy is transmitted to the
telecopy number set forth below and the appropriate confirmation is received or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this subsection:

 

if to the Company:

 

Forest Oil Corporation
707 17th Street, Suite 3600

Denver, Colorado  80202
Facsimile:  303-812-1445
Attention:  General Counsel

 

if to the Investors:

 

c/o West Face Capital Inc.

2 Bloor Street East, Suite 810

Toronto, Ontario M4W 1A8

CANADA

Facsimile:  (647) 724-8910

Attention:  Alexander Singh, General Counsel and Secretary

 

(with a copy, which shall not constitute notice, to:)

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York  10019

Facsimile:  (212) 728.9129

 

7

--------------------------------------------------------------------------------


 

Attention:  Adam M. Turteltaub

 

Section 3.4.            Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without regard to any conflict of laws provisions thereof.

 

Section 3.5.            Further Assurances.  Each party agrees to take or cause
to be taken such further actions, and to execute, deliver and file or cause to
be executed, delivered and filed such further documents and instruments, and to
obtain such consents, as may be reasonably required or requested by the other
parties in order to effectuate fully the purposes, terms and conditions of this
Agreement.

 

Section 3.6.            Third-Party Beneficiaries.  This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and assigns, and nothing in this Agreement is intended to confer on
any person other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

Section 3.7.            Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

Section 3.8             Interpretation.  Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said counsel.  Each party and its counsel
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged among the parties shall be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation.  Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

 

 

 

FOREST OIL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/Cyrus D. Marter IV

 

 

 

Name:

Cyrus D. Marter IV

 

 

 

Title:

Senior Vice President, General

 

 

 

 

Counsel and Secretary

 

 

 

 

 

 

 

 

/s/Richard J. Carty

 

 

Richard J. Carty

 

 

 

 

 

 

 

 

WEST FACE CAPITAL INC.

 

 

 

 

 

 

 

 

By:

/s/ Alexander A. Singh

 

 

 

Name:

Alexander A. Singh

 

 

 

Title:

General Counsel & Secretary

 

 

 

 

 

 

 

 

WEST FACE LONG TERM OPPORTUNITIES

 

 

GLOBAL MASTER L.P., by its advisor

 

 

WEST FACE CAPITAL INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alexander A. Singh

 

 

 

Name:

Alexander A. Singh

 

 

 

Title:

General Counsel & Secretary

 

9

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The Investors beneficially own, in the aggregate, 5,312,492 shares of Common
Stock.  Describe nature and form of economic ownership.  The Investors party to
these transactions and the corresponding number of shares underlying such
transactions are set forth below.

 

Investor

 

Shares of Common Stock

 

 

 

Richard J. Carty

 

34,000

 

 

 

West Face Capital Inc.

 

Nil

 

 

 

West Face Long Term

 

5,278,492

Opportunities Global Master L.P.

 

 

 

10

--------------------------------------------------------------------------------


 

SCHEDULE B

 

[Press Release]

 

11

--------------------------------------------------------------------------------


 

[g246681kg01i001.jpg]

 

NEWS

 

 

 

FOREST OIL CORPORATION

FOR FURTHER INFORMATION

707 17th STREET, SUITE 3600

CONTACT: LARRY C. BUSNARDO

DENVER, COLORADO 80202

DIRECTOR - INVESTOR RELATIONS

 

303.812.1441

 

FOR IMMEDIATE RELEASE

 

FOREST OIL ANNOUNCES APPOINTMENT OF RICHARD J. CARTY

TO ITS BOARD OF DIRECTORS

 

DENVER, COLORADO — October     , 2012 - Forest Oil Corporation (NYSE:FST)
(Forest or the Company) announced today that its Board of Directors appointed
Richard J. Carty as an independent director, effective October     , 2012.

 

Mr. Carty is President of West Face Capital (USA) Corp, an affiliate of West
Face Capital Inc. (“West Face”), a Toronto-based investment management firm with
over $2.8 billion in assets under management.  West Face manages funds that own
approximately 4.5% of Forest’s outstanding shares.  Mr. Carty has served on the
board of directors of several companies in which funds managed by West Face have
invested.  Mr. Carty was previously with Morgan Stanley Principal Strategies in
New York for 14 years where he was a Managing Director leading the Special
Situations, Strategic Investments and Global Quantitative Equity investment
teams.  Prior to that, he was a partner at Gordon Capital Corp, a private
Toronto-based investment bank.

 

James D. Lightner, Chairman of the Board of Directors, commented “We are pleased
to have Rich Carty join Forest’s Board.  Rich has over 20 years of experience in
the investment sector and brings a diverse background that spans several
industries, including the oil and gas sector, making him an excellent complement
to our Board.”

 

FORWARD-LOOKING STATEMENTS

 

This news release includes forward-looking statements within the meaning of
Section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934. All statements, other than statements of historical facts,
that address activities that Forest assumes, plans, expects, believes, projects,
estimates or anticipates (and other similar expressions) will, should, or may
occur in the future are forward-looking statements. The forward-looking
statements provided in this press release are based on management’s current
belief, based on currently available information, as to the outcome and timing
of future events. Forest cautions that future natural gas and liquids
production, revenues, cash flows, liquidity, plans for future operations,
expenses, outlook for oil and natural gas prices, timing of capital
expenditures, and other forward-looking statements relating to Forest are
subject to all of the risks and uncertainties

 

12

--------------------------------------------------------------------------------


 

normally incident to their exploration for and development and production and
sale of liquids and natural gas.

 

These risks relating to Forest include, but are not limited to, oil and natural
gas price volatility, its level of indebtedness, its ability to replace
production, its ability to compete with larger producers, environmental risks,
drilling and other operating risks, regulatory changes, credit risk of financial
counterparties, risks of using third-party transportation and processing
facilities and other risks as described in reports that Forest files with the
SEC, including its Annual Report on Form 10-K, Quarterly Reports on Form 10-Q,
and Current Reports on Form 8-K.  Any of these factors could cause Forest’s
actual results and plans to differ materially from those in the forward-looking
statements.

 

*****

 

Forest Oil Corporation is engaged in the acquisition, exploration, development,
and production of natural gas and liquids in the United States and selected
international locations.  Forest’s principal reserves and producing properties
are located in the United States in Arkansas, Louisiana, Oklahoma, Texas, Utah,
and Wyoming.  Forest’s common stock trades on the New York Stock Exchange under
the symbol FST.  For more information about Forest, please visit its website at
www.forestoil.com.

 

 

October     , 2012

 

13

--------------------------------------------------------------------------------


 

Schedule C

 

[Confidentiality Agreement]

 

14

--------------------------------------------------------------------------------